Citation Nr: 1640672	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (DM II), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for diabetes mellitus and service connection for heart disease.  The Board notes that in a November 2010 rating decision, the Veteran's claims were readjudicated pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404   (N.D. Cal. 1989).  The November 2010 rating decision confirmed and continued the previous denial of the Veteran's claims. 

The Veteran testified at a March 2014 hearing held via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during active service. 

2.  The medical evidence of record establishes that the Veteran has been diagnosed with diabetes mellitus and ischemic heart disease.



CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).

2.  Ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for DM II and ischemic heart disease, which he claims is a result of exposure to Agent Orange during service in the Republic of Vietnam (RVN).  Specifically, he maintains that he was exposed to Agent Orange when he departed his ship, the USS VESOLE (DD-878) which was anchored in Cam Ranh Bay, and set foot in Vietnam to obtain electronic parts needed for the ship's sonar system. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The diseases for which service connection due to herbicide exposure is presumed include DM II and ischemic heart disease.  38 C.F.R. § 3.309 (e).

A problem list from Dalton Cardiology, submitted by the Veteran in April 2010, indicates that he has coronary atherosclerotic cardiovascular disease as well as diabetes mellitus.

The record contains a May 2010 Personnel Information Exchange System (PIES) response that indicates that the USS VESOLE (DD-878) was in the official waters of the RVN from December 6, 1965 to December 29, 1965, but there was no conclusive proof that the Veteran had in-country service.  

A deck log, submitted by the Veteran in August 2011, dated December 10, 1965 indicates that the USS VESOLE anchored in Cam Ranh Bay.

A March 2014 statement from the Veteran's private physician indicates that the Veteran's diabetes mellitus is due to his exposure to herbicides.

Based on the above, the Board finds that the Veteran's credible testimony concerning visitation in Vietnam while his ship was at anchor in Cam Ranh Bay makes it as likely as not that he was presumptively exposed to herbicides while he was stationed onboard the USS VESOLE.  Therefore, service connection for diabetes mellitus and ischemic heart disease is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2014). 


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for heart disease is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


